101 F.3d 714
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Robert THOMAS, Petitioner,v.DEPARTMENT OF VETERANS AFFAIRS, Respondent.
No. 96-3313.
United States Court of Appeals, Federal Circuit.
Nov. 1, 1996.

1
70 M.S.P.R. 593.


2
REVIEW DISMISSED.

ON MOTION
ORDER

3
The court considers whether Robert Thomas' petition should be dismissed in accordance with the court's September 11, 1996 directive.


4
In his petition for review, Thomas stated that he wanted the Equal Employment Opportunity Commission (EEOC) to review his claims of discrimination.  We informed Thomas by letter on September 11, 1996 that if he intended to proceed before this court, he was to (1) submit an amended Fed.Cir.R. 15(c) statement indicating that he had abandoned his claims of discrimination and (2) notify the court that he had withdrawn his case before the EEOC.  We instructed Thomas that if he did not respond within 14 days of that letter, his petition would be dismissed.  Thomas has submitted an amended R. 15(c) statement.  However, that statement does not indicate whether Thomas has withdrawn his case before the EEOC.


5
Accordingly,

IT IS ORDERED THAT:

6
(1) Thomas' petition for review is dismissed.


7
(2) The Department of Veterans Affairs' motion for summary affirmance is moot.


8
(3) Each side shall bear its own costs.